Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Page 1, first paragraph under the heading “RELATED APPLICATIONS”, of the specification has been corrected to state: 
This is a 35 USC 371 U.S. National Phase of International Application No. PCT/US2012/063605, filed 2012-11-05 and published in English as WO 2013/067532A1 on 10-May-2013.  The present application claims priority to US Provisional Patent Application No. 61/556048 filed 2011-11-04.
The contents of the aforementioned applications are incorporated by reference in their entirety.


Reasons for Allowance
Claims 1, 4, and 26-39 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art include WINTER (WO2010/124077A2) in view of MARKER (U.S. 8841495).
WINTER teaches a process in which biomass and other carbon-containing feedstocks are converted into syngas.  The process comprises a devolatilization step wherein char from the devolatilization step is fed into a gasifying step.  
WINTER does not teach co-processing of 2 different feedstocks with different compositions into 2 different devolatilization steps before feeding 2 different chars from the 2 different devolatilization steps to be combined before gasified.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MING CHEUNG PO whose telephone number is (571)270-5552. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on 5712726381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MING CHEUNG PO/Examiner, Art Unit 1771       




/ELLEN M MCAVOY/Primary Examiner, Art Unit 1771